Citation Nr: 0509336	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-41 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
gastro-duodenitis.


FINDING OF FACT

The veteran does not have a chronic gastrointestinal 
condition that was present in service or was otherwise 
related to such service.


CONCLUSION OF LAW

A gastrointestinal condition was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for gastro-duodenitis.  He asserts that he incurred the 
claimed condition due to stressful working conditions, 
consuming large quantities of black coffee, and working 24 to 
48 hour shifts in a submarine repair facility at Pearl Harbor 
between 1943 and 1945.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

The veteran's service medical records do not show complaint, 
diagnosis, or treatment for a gastrointestinal condition 
during service.

The relevant post-service medical evidence includes VA 
examination reports from January 1947, October 1953, and 
August 1958, a VA medical certificate and history from 
January 1977, a VA progress note from April 1977, VA progress 
notes from May 2001 to January 2004.

The January 1947 and October 1953 examination reports, which 
include examinations of the veteran's digestive system, do 
not show a gastrointestinal disorder.

In August 1958 a VA examination report, in the form of a 
letter from Dr. Heller, diagnosed the veteran with gastro-
duodenitis.  The January 1977 VA medical certificate and 
history makes no mention of gastro-duodenitis, but does 
assess the veteran's condition as, "R/O active P.U.D."  
Attached to that report is a VA progress note from April 1977 
which notes the veteran's earlier diagnosis of gastro-
duodenitis and states "no evidence of PUD."  Finally, VA 
progress reports from May 2001 to January 2004 contain 
multiple references to gastroesophageal reflux disease 
(GERD).

The Board finds that service connection for a 
gastrointestinal condition is not warranted.  There is no 
record of in-service complaint, treatment or diagnosis of 
gastro-duodenitis or any other gastrointestinal disorder.  
The Board further finds that gastro-duodenitis and peptic 
ulcer disease (PUD) are not currently shown.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Board also notes that the first record of complaint, 
treatment or diagnosis of GERD comes approximately 13 years 
after separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, the Board finds that there is no competent evidence 
in the record to show that the veteran's gastrointestinal 
condition is related to service.  

The Board has considered the veteran's lay statements 
regarding the contribution of stressful working conditions in 
the submarine repair facility, including long hours, to his 
gastro-intestinal symptoms.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 2003 decision and November 2004 
statement of the case (SOC) that the evidence did not show 
that the criteria for service connection for the claimed 
condition had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter dated in January 
2003 (hereinafter "duty to assist letter"), the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision, and the SOC, adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In January 2003, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

The Board also notes that the January 2003 letter was sent to 
the appellant prior to the RO's May 2003 decision that is the 
basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations, though an etiological opinion 
has not been obtained.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran has not been afforded a VA examination covering 
the claimed disability, and an etiological opinion has not 
been obtained.  However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed symptoms during service, or 
that there is nexus between any current gastrointestinal 
condition and his service, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for gastrointestinal disability is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


